 1 THOMAS H. L. SELBY (pro hac vice)
   DAVID M. KRINSKY (pro hac vice)
 2 ADAM D. HARBER (pro hac vice)
   CHRISTOPHER J. MANDERNACH (pro hac vice)
 3 SARAH L. O’CONNOR (pro hac vice)
   D. SHAYON GHOSH (SBN 313628)
 4 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
 5 Washington, D.C. 20005
   Telephone: (202) 434-5000
 6 Facsimile: (202) 434-5029
   E-mail: tselby@wc.com
 7 E-mail: dkrinsky@wc.com
   E-mail: aharber@wc.com
 8 E-mail: cmandernach@wc.com
   E-mail: soconnor@wc.com
 9 E-mail: sghosh@wc.com

10 STEPHEN E. TAYLOR (SBN 058452)
   JONATHAN A. PATCHEN (SBN 237346)
11 KARAN S. DHADIALLA (SBN 296313)
   TAYLOR & PATCHEN, LLP
12 One Ferry Building, Suite 355
   San Francisco, CA 94111
13 Telephone: (415) 788-8200
   Facsimile: (415) 788-8208
14 E-mail: staylor@taylorpatchen.com
   E-mail: jpatchen@taylorpatchen.com
15 E-mail: kdhadialla@taylorpatchen.com

16 Attorneys for Defendant DROPBOX, INC.

17                      IN THE UNITED STATES DISTRICT COURT FOR THE
18                           NORTHERN DISTRICT OF CALIFORNIA
19                                SAN FRANCISCO DIVISION
20 SYNCHRONOSS TECHNOLOGIES, INC.,            Case No.: 4:16-cv-00119-HSG-KAW

21         Plaintiff,                         [PROPOSED] ORDER GRANTING THE
                                              UNOPPOSED MOTION TO WITHDRAW
22 v.                                         JAMES M. RICE AS COUNSEL
                                              FOR DEFENDANT DROPBOX, INC.
23 DROPBOX, INC.,

24         Defendant.                         Honorable Haywood S. Gilliam, Jr.

25

26

27

28

        [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW JAMES M. RICE AS
              COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
 1         Having considered the Unopposed Motion to Withdraw James M. Rice as counsel of

 2 record for Defendant Dropbox, Inc. in this matter, the motion is hereby GRANTED.

 3         IT IS SO ORDERED.

 4

 5 DATED: __________________
               6/20/2019                   ____________________________________________
                                              HONORABLE HAYWOOD S. GILLIAM, JR.
 6
                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
       [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW JAMES M. RICE AS
             COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
